MEMORANDUM **
Hamir Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) affirmance of the Immigration Judge’s denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Malhi v. INS, 336 F.3d 989, 992 (9th Cir.2003), and we deny the petition for review.
Substantial evidence supports the agency’s adverse credibility finding because Singh’s testimony was vague regarding the reason he was arrested, internally inconsistent concerning whether his farmer’s union was politically active, and insufficiently detailed regarding, inter alia, what happened during his detention by police. See Singh-Kaur v. INS, 183 F.3d 1147, 1151-53 (9th Cir.1999) (upholding adverse credibility finding where applicant’s testimony was internally inconsistent and insufficiently detailed).
Because Singh failed to establish eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of removal. See AlHarbi v. INS, 242 F.3d 882, 888-89 (9th Cir.2001). Singh also failed to establish eligibility for relief under CAT because he failed to show it was more likely than not that he would be tortured if removed to India. See 8 C.F.R. § 208.16(c)(2)(4); Malhi, 336 F.3d at 993.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.